Citation Nr: 0737113	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable initial evaluation for residuals 
of malignant melanoma of the right upper arm, characterized 
as a scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 






INTRODUCTION

The veteran had active service from June 1964 until February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  

The Board notes that medical evidence of record and 
statements made by the veteran reflect his allegation of the 
growth of additional malignant melanoma on his back and 
shoulder.  See March 2005 Operative Report of Dr. S.B.; see 
also January 2001 Report of Medical History, Service Medical 
Records.  The Board construes this evidence as raising 
informal claims of service connection for the residuals of 
malignant melanoma of the back and shoulder.  As the RO has 
not yet adjudicated these issues, they are not properly 
before the Board; hence, these matters are referred to the RO 
for appropriate action.


FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the service-connected 
right upper arm scar has been without tenderness or 
discomfort, and has not limited motion. 


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for a right upper arm scar have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805, 7833 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his residuals of malignant melanoma of the 
right upper arm, characterized as a scar.  In this regard, 
because the September 2004 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the September 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the residuals of 
malignant melanoma at issue (38 C.F.R. § 4.118, DC 7833, 
7801-7805)], and included a description of the rating 
formulas for all possible schedular ratings under these 
diagnostic codes.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
noncompensable evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service treatments and examinations.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
medical examination.  See McLendon v. Nicholson, 20 Vet.App. 
76 (2006).  The Board has carefully reviewed such statements 
and medical records, and has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim. 

Legal Criteria and Analysis

Disability ratings are based, as far as practible, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection was granted for residuals of malignant 
melanoma of the right arm, rated noncompensable, effective 
from April 16, 2004, by the September 2004 rating decision on 
appeal.  The noncompensable rating was based on the veteran's 
post-service medical records and VA examination, which showed 
that the veteran's right upper arm scar, a residual of the 
removal of malignant melanoma, exhibited no tenderness or 
discomfort, and had no associated impairment of the veteran's 
range of motion. 

The criteria for determining the classification of malignant 
melanoma are set forth in 38 C.F.R. § 4.118.  Under 
diagnostic code 7833, malignant melanoma can be rated in a 
variety of classifications; specifically as scars (diagnostic 
codes 7801 - 7805); disfigurement of the head, face, or neck 
(diagnostic code 7800); or impairment of function (under the 
appropriate body system).  In addition, if a skin malignancy 
requires therapy that is comparable to that used for systemic 
malignancies (i.e. systemic chemo-therapy, x-ray therapy more 
extensive than to the skin, or surgery more extensive than 
wide local excision) a 100% evaluation will be assigned from 
the date of onset of treatment, and will continue, with a 
mandatory VA examination six months following the completion 
of such antineoplastic treatment, and any change in 
evaluation based upon that or any subsequent examination will 
be subject to the provisions of § 3.105(e).  If there has 
been no local recurrence or metastasis, evaluation will then 
be made on residuals.  If treatment is confined to the skin, 
the provisions for a 100% evaluation do not apply.  

The veteran is claiming entitlement to an initial compensable 
evaluation for his service-connected residuals of a malignant 
melanoma of the right upper arm.  The record does not reflect 
any local recurrence.  Further, as noted above, the record 
also does not reflect that the veteran suffers from any 
disfigurement or impairment of function that would allow for 
a rating under corresponding diagnostic codes.  As such, his 
malignant melanoma is appropriately rated as a scar.  

A September 2004 VA examination found a 4 x 1/8 inch vertical 
scar on the veteran's right upper arm.  The scar was 
hypopigmented and pink, without tenderness or discomfort.  
The veteran reported that he experienced no negative side 
effects from the removal of the lipoma and that he has no 
problems with motion.  

Diagnostic Code 7804 provides that superficial scars that are 
painful on examination are rated as 10 percent disabling.  
Based on the foregoing, a compensable rating for the 
veteran's right upper arm scar under Diagnostic Code 7804 is 
not warranted. 

The Board has also considered whether any alternate 
diagnostic code section might provide the veteran with a 
higher rating.  Diagnostic code 7801 provides up to a 40 
percent rating for scars (other than those on the head, face, 
and neck) that are deep and cause limited motion.  In such a 
case, a rating of 10 percent is warranted if the scar is at 
least 6 square inches.  In this case, the veteran's scar is 
superficial and has not caused any limitation in his motion, 
thus making the veteran ineligible for a rating under this 
code.  Moreover, it has not been shown to be 6 square inches.  
Diagnostic code 7802 allows for up to a 10 percent rating for 
scars (other than head, face, or neck) that are superficial, 
do not cause limited motion, and cover areas of 144 square 
inches or greater.  Here, the veteran's scar fulfills the 
first two requirements, but only covers an area of 4 x 1/8 
inch, roughly .5 square inches.  Thus, a compensable rating 
is not warranted under diagnostic code 7802.  Diagnostic code 
7803 notes that unstable superficial scars, or scars where 
there is frequent loss of covering of skin over the scar, are 
evaluated as 10 percent disabling.  However, records show 
that the veteran's wound "seemed to be healing well" within 
two weeks of the lipoma excision, and no evidence to the 
contrary has been presented.  See March 2004 records of Dr. 
J.E., surgeon.  Finally, Diagnostic code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part. 38 C.F.R. Part 4 (2007).  As already 
established by the September 2004 VA examination, the veteran 
has not suffered any functional limitations to any part of 
his body as a result of his right upper arm scar.  Based on 
the foregoing, the veteran does not qualify for a disability 
rating under any alternate diagnostic code section, and thus 
a higher rating is not applicable. 

The veteran is also unable to employ diagnostic code 7800 to 
reach a compensable rating.  Diagnostic code 7800 applies 
only in instances where the head, face, or neck have been 
disfigured.  As the record reflects, the veteran's scar is 
located on the right upper arm.  Thus, the veteran is 
ineligible for a rating under diagnostic code 7800. 

In conclusion, the veteran's currently assigned 
noncompensable evaluation for his right upper arm scar is 
appropriate and there is no basis for a higher evaluation.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, the evidence does not reflect that the veteran's 
right upper arm scar has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.


ORDER


An initial compensable rating for a scar residual of 
malignant melanoma of the right upper arm is denied. 


____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


